          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

WILLIAM LEWIS RAMSEY
Reg. #12429-028                                         PLAINTIFF

v.                     No. 2:18-cv-126-DPM

ANTHONY HAYNES, Warden, Forrest City
Low; B. HOY, AHSA, Forrest City Low; K.
WILLIAMS, Lieutenant, Forrest City Low;
BREEDING, Officer, Forrest City Low; C.
JONES, Officer, Forrest City Low; MICHELLE
WIN GO, Physician Assistant, Forrest City
Correction Complex; and DOES, Scheduling
Committee for Medical Procedures,
Forrest City Correction Complex                     DEFENDANTS

                           JUDGMENT
     Ramsey's official capacity claims against Wingo and the Doe
Defendants are dismissed with prejudice.      All other claims are
dismissed without prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
